 280DECISIONS OF NATIONALEldo-CraftBoatCo., Inc.andInternational Union,United Automobile, Aerospace and AgriculturalImplement Workers of America, AFL-CIO, Case26-CA-2516June 29,1967DECISION AND ORDERBY MEMBERS BROWN,JENKINS,AND ZAGORIAOn March 27, 1967, Trial Examiner Max Rosen-berg issued his Decision in the above-entitledproceeding, finding that the Respondent had not en-gaged in the unfair labor practices alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions, andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner, with the followingmodifications.The Trial Examiner,interalia,found thatRespondent did not, as alleged in the complaint,violate Section 8(a)(1) by a statement made by Su-pervisor Swilley. The statement in issue was madeafter an employee, Sharp, had been asked by otheremployees whether their adherence to the Unionwould be helpful or harmful to them. Sharp ap-proached Swilley and put the question to him. Atthat time Swilley replied, "I don't know." About 45minutes later, Swilley approached Sharp and re-marked, "I'll tell you one thing, Pat's [Pat Long,one of the owners] fixin' to make it rough on youall."The Trial Examiner grounded his recommen-dation of dismissal of this allegation, upon his find-ing that there is nothing in the record which as-sociates Pat Long with any such statement. We findmerit in the General Counsel's exceptions concern-ing this recommendation of the Trial Examiner.The record clearly establishes that at the timeSwilley made his remark he was Respondent's soleforeman and so regarded by Respondent's em-ployees. It is well settled that supervisors' state-ments of the nature of the one in question herewhich encompass a threat of reprisal if employees'Aaron Brothersof California,158 NLRB 1077;Hammond and Irv-ing,154 NLRB 1071; Member Jenkins concurs in the dismissal of theLABOR RELATIONS BOARDpersist in union activities are coercive and in viola-tion of Section 8(a)(1). Accordingly, contrary to theTrial Examiner, we find Respondent has thereby in-terferedwith, restrained, and coerced his em-ployees in the exercise of their rights guaranteed inSection 7 of the Act, in violation of Section 8(a)(1)thereof.While we have found Respondent to have vio-lated Section 8(a)(1), we do not consider this singleact of misconduct sufficient to justify a further find-ing that Respondent's questioning the Union'smajority was in bad faith and reflected a purpose toevade an obligation to bargain in violation of Section 8(a)(5), and accordingly, adopt the Trial Ex-aminer's recommendation of dismissal here. ITHE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent occurring inconnection with its operations have a close, inti-mate, and substantial relation to trade, traffic, andcommerce among the several States and tend tolead to labor disputes burdening and obstructing thefree flow of commerce.THE REMEDYHavingfound that the Respondent has engagedin certain unfairlaborpractices we shall order it tocease and desist therefrom and take certain affirma-tive action to effectuate the policiesof the Act.CONCLUSIONS OF LAW1.TheRespondent is engaged in commercewithin the meaning of Section 2(6) and(7) of theAct.2.The Respondent,by threatening employeeswith reprisals if they persisted in their union activi-ties, engaged in unfair labor practices within themeaning of Section 8(a)(1) of the Act.3.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the Respond-ent, Eldo-Craft Boat Co., Inc., El Dorado, Arkan-sas, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Threateningemployeeswitheconomicreprisals because they engaged in protected Section7 activities.8(a)(5) allegation in the complaint herein on the basis of his concurringopinion inAaronBrothersof California,supra.166 NLRB No. 52 ELDO-CRAFT BOAT CO.,INC.281(b) In any like or related manner interferingwith, restraining, or coercing employees in the exer-cise of the rights guaranteed to them by Section 7 ofthe Act.2.Take the following affirmative action whichis necessary to effectuate the policies of the Act:(a)Post at its facilities in El Dorado, Arkansas,copies of the attached notice marked "Appendix."2Copies of said notice, on forms provided by the Re-gionalDirector for Region 26, after being dulysigned by the Respondent, shall- be posted by theRespondent immediately upon receipt thereof, andbemaintained by it for 60 consecutive daysthereafter, in conspicuous places, including allplaceswhere notices to its employees arecustomarily posted. Reasonable steps shall be takenby the Respondent to insure that said notices arenot altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director for Region 26,inwriting,within 10 days from the date of thisOrder,what steps have been taken to complyherewith.2 In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, there shall be substituted for the words "a Decision andOrder" the words "a Decree of the United States Court of Appeals En-forcing an Order."APPENDIXNOTICE TO ALLEMPLOYEESPursuant to a Decision and Order of the NationalLabor Relations Board, and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify our employees that:WE WILL NOT interfere with, restrain, orcoerce our employees in the exercise of therights guaranteed in Section 7 of the Act bythreatening themwith economic reprisalsbecause of their union support.WE WILL NOT in any like or relatedmanner interfere with, restrain, or coerce ouremployees in the exercise of their rights to self-organization, to form, join, or assist Interna-tionalUnion, United Automobile, Aerospaceand Agricultural Implement Workers of Amer-ica,AFL-CIO, or any other labor organiza-tion, to bargain collectively through represent-atives of their own choosing, and to engage inother concerted activities for the purpose ofcollective bargaining or other mutual aid orprotection, or to refrain from any or all such ac-tivities.ELDO-CRAFT BOAT Co.,INC.(Employer)DatedBy(Representative) (Title)This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Employees may communicate. directly with theBoard's Resident Office, 3507 Federal Bldg., 700West Capitol Avenue, Little Rock, Arkansas72201, Telephone Fr. 2-4361, if they have anyquestion concerning this notice or compliance withits provisions.TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEMAx ROSENBERG, Trial Examiner: Withallpartiesrepresented, this case came on to be heard before me inEl Dorado, Arkansas, on November 21 and 22, 1966, oncomplaint of the General Counsel of the National LaborRelationsBoardand answer of Eldo-Craft Boat Co., Inc.,hereincalled the Respondent or the Company.' The is-sues raised by the pleadings are whether Respondent vio-lated Section 8(a)(1), (3), and (5) of the National LaborRelationsAct, as amended, by certain conduct to bedetailed hereinafter. The parties waived oral argument atthe conclusion of the hearing. Briefs have been receivedfrom the General Counsel and the Respondent whichhave been duly considered.2Upon the entire, record in this proceeding and my ob-servation of the witnesses, including their demeanorwhile testifying on the stand, I hereby make the follow-ing:FINDINGSOF FACT AND CONCLUSIONSI.THE RESPONDENT'S BUSINESSRespondent, an Arkansas corporation, is engaged inthemanufacture of aluminum boats at its plant inSmackover, Arkansas. During the annual period materialto this proceeding, Respondent purchased and receivedat its Smackover operation directly from points locatedoutside the State of Arkansas products and materialsvalued in excess of $50,000, and sold and delivered fromits Smackover plant directly to points outside the State ofArkansas products valued in excess of $50,000. Thecomplaint alleges, 'the answer admits, and I find thatRespondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDInternationalUnion,United Automobile,AerospaceandAgriculturalImplementWorkers of America,AFL-CIO,herein called the Union,is a labor organiza-tion within the meaning of Section 2(5) ofthe Act.'The complaint, which issued on September 30, 1966, is based uponcharges and amended charges filed and served on August 15 and 17 andSeptember 30, 1966, respectively.2The General Counsel's unopposed motion to correct the transcript incertain respects is hereby granted. 282DECISIONS OF NATIONAL LABOR RELATIONS BOARDIII.THE,ALLEGED UNFAIR LABOR PRACTICESThe General Counsel contends that Respondent vio-lated Section 8(a)(1) of theAct byengaging in the surveil-lance of its employees'union activities and by threateningthem with unspecified reprisals if they selected the Unionas their collective-bargaining representative. He furtheralleges that Respondent violated Section 8(a)(3) by layingoff 15 employees on August 5, 1966,for having joined orassisted the Union.3Finally, the pleadings charge thatRespondent rejected the Union's demand for recognitionand bargaining on August 16, 1966,in violation of Sec-tion 8(a)(5), because it did not harbor a good-faith doubtof the Union'smajority status in an appropriate unit ofRespondent's employees at the time of the rejection.4 Forits part,Respondent denies the commission of any unfairlabor practices.The Respondent manufactures aluminum fishing boatsat its plant in Smackover,Arkansas.The president of theCompany is Charles Long, and his brother, Pat Long, isthe secretary-treasurer.The parties stipulated that JamesGreer was a foreman during the times material herein andthat his duties satisfied the statutory definition of a super-visor.5The supervisor status of Calvin Swilley duringthe companion period is in dispute.Sometime in June1966,6 employee Bruce Sharp and certain of his fellowemployees discussed the prospect of collective represen-tation by a labor organization and Sharp undertook to im-plement this discussion by contacting a representative oftheUnion in Little Rock,Arkansas. This contact wasmade with Bernard Menge, who in turn requested thatUnion Representative Ed House look into the matter.House called on Sharp either on July 31 or August 1 andarranged for a union meeting to be held after work on Au-gust 3 at a ballpark in Smackover.Meanwhile,on August1, Sharp and several employees met and discussed theirworking conditions.As a result of these deliberations,they decided to quit their employment unless they ob-tained a pay raise from Respondent and unless Respond-ent supplied additional help in cutting out parts for theboats.7 Sharp approached Calvin Swilley, who was con-cededly a supervisor within the meaning of the Act onthisdate,"registered the employees' complaint, andrequested that they be permitted to speak with Secretary-Treasurer Pat Long about the subject. Events abideduntil the end of the 2 p.m. break. At the conclusion of therest period,the men refused to comply with Swilley'sorder to return to work, again requesting that they be al-lowed to present their grievances to Pat Long. Where-upon, Swilley telephoned President Charles Long and theemployees were invited to the latter's office. After con-veying their complaints to Charles Long, and accordingto Sharp's testimony,Long told the men that he could notforesee any prospect of wage increases in the near futurebecause Respondent had not yet received the expectedcustomer orders and because Respondent was then in itsslack season.9 However, Long assured the employeesthat he hoped to increase production to 80 boats per dayin 2 weeks if, as he anticipated,he received renewedcustomer contracts.10 Long also remarked that he wouldcorrect the employees' complaint concerning the cuttingof parts when production was increased by the assign-ment of new employees to perform that function, thusfreeing the complainants for more remunerative produc-tive work.The meeting then broke up.While at work on August 3, employee Sharp made therounds of the men and informed them that a union meet-ing would be held at the local ballpark when the workdayended.Pursuant to this notice, approximately 30 em-ployees attended, in addition to Foremen Greer and Swil-ley.Union Representatives Menge and House spoke tothe men and explained the extent of the Union's repre-sentative endeavors in this industry.Concerning thepresence of Greer and Swilley at the ballpark, Sharptestified that,midway during the meeting, Swilley poseda question to the representatives about the financialbenefits which the Union could extract from the Com-pany and,for the first time, the representatives becameaware that these foremen were present. According toSharp, Swilley was notified of the meeting by employeeBob Sweet and Swilley remarked that he had come to theconvocation "to find out how the Union worked." Swil-ley testified that his attendance was prompted solely byan invitation from employees and by his belief that, in-asmuch as he was hourly rated,he was eligible for mem-bership in that labor organization.Swilley further testifiedwithout contradiction that none of Respondent's officialsknew that he had attended the meeting,and that he didnot report his attendance or the events which transpiredto them. Union Representative House testified that helearned of Swilley's identity as a foreman when the latterinquired whether the Union might garner higher wagesfor himself and the other employees. Following thisinquiry, an employee in attendance remarked to Swilley,"Well, you shouldn't be worried because you're alreadya foreman and making more than anybody else." Houseaverred that he told Swilley at this juncture that theUnion could not represent him because of his supervisorystatus, and that Swilley should not have attended themeeting. According to House's testimony, Swilley thenreplied,"Well, I was told to come down here.Theytoldme." [Emphasis supplied.] House then admitted that "Idon't know who he [Swilley] was referring to as `they."'The General Counsel darkly hints that House's3 In his complaint,the General Counsel asserted that James McAllisterwas an employee of Respondent who was also unlawfully laid off on thisdate, which would bring the number of alleged discnminatees to 16 ac-cording to his original calculations At the hearing,however,the GeneralCounsel discovered thatMcAllister had never been employed byRespondent and, with the consent of all parties, moved to delete hisname from the pleadings I granted the motion4The parties stipulated that all production and maintenance employeesat the Respondent's plant,excluding clerical employees,guards, and allsupervisors as defined in the Act, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of theAct, and I so find.'The complaint alleges that"At all times herein,James Greer occupiedthe position of foreman of Smackover Manufacturing Company, and hasbeen,and is now..a supervisor[of Respondent]within the meaning ofSection 2(11) of the Act " For the reasons set forth hereinafter,I find thatGreer became a supervisor atRespondent'splant for the first time on Au-gust 8, 1966.8All dates herein fall in 1966, unless otherwise indicated7The employees were guaranteed an hourly wage rate.However, theyreceived incentive pay on a piecework basis, depending upon the numberof boats they constructed daily. Their assignment to the ancillary task ofcutting parts for the crafts caused them to devote less time to production,with a consequent loss of piecework pay.8The General Counsel takes the position that Swilley was demoted byRespondent to a rank-and-file employee on or about August 109Bruce Sharp testimonially acknowledged that all the employees knewthat Respondent was experiencing a slack period at this time.10 Jesse Hays,a witness called by the General Counsel, testified thatthe daily boat production at the time averaged between 60 and 75. ELDO-CRAFT BOAT CO., INC.283testimony in this regard not only suggests but indeedestablishes that Swilley was dispatched to the meeting asan emissary of Respondent in order to spy upon the em-ployees' engagement in protected,concerted activities. Inlight of Sharp's testimony that Swilley was informed ofthemeeting by employee Sweet, and Swilley's uncon-tradicted testimony that he went to the ballpark solely onhis own to join in common cause with other employees toascertain whether the Union could enhance their collec-tive terms and conditions of employment with Respond-ent, coupled with the fact that there is no evidence inthis record to establish that Respondent was in any wayresponsible for Swilley's presence at the meeting or inany manner learned from Swilley of the events whichtranspired,I find no merit in the General Counsel's asser-tion that Swilley's reference to "they" is susceptible tothe inevitable or even reasonable conclusion that he wasdispatched to the ballpark at the behest of the Respond-ent.Nor am I persuaded that Swilley's appearance atthe meeting,at a time when he occupied the status of astatutory supervisor, constituted, under the circum-stances of this case, the type of surveillance which isproscribed by Section 8(a)(1) of the Act. The presence ofsupervisors at union meetings is generally deemed by theBoard to be illegal because it inhibits employees in the ex-ercise of their statutory right to join or assist labor or-ganizations of their choice.However,in the instant case,Foreman Swilley was not only invited to the union meet-ing by the employees themselves, but his presence couldhardly have had an inhibitory effect upon their assistingor joining the Union in view of the testimony of Mengeand House that they procured 10 signed cards at thisunion meeting,and obtained an additional 11 on various'dates thereafter.Viewing this espisode against thebackdrop of the record as a whole, I find and concludethat the General Counsel has failed to sustain his burdenof showing that Respondent violated Section 8(a)(1) ofthe Act by Swilley's appearance at the union meeting onAugust 3. 11Regarding the presence of Greer at the union meeting,the record is silent as to the reason for his being there.However, it is clear that, on the date of the meeting,Greer was not in Respondent's employ but was boundover as a foreman to the Smackover Manufacturing Com-pany which, although wholly owned by the family ofCharles and Pat Long, is concededly a corporationseparate and distinct from Respondent. On August 8, fivedays after the meeting, Greer succeeded to the superviso-ry position which Swilley held in the production depart-ment at Respondent's plant and Swilley was transferredto the Smackover Manufacturing Company parts depart-ment. The evidence discloses that Greer's services wereenlisted from the Smackover operation because of Swil-ley's inability to supervise adequately the number of menunder him in Respondent's production department. TheGeneral Counsel has seized upon Greer's succession toSwilley's job as indicative of Respondent's liability forGreer's attendance at the local ballpark on August 3. Asin the caseof Swilley,there is nothing in the evidencewhich remotely suggests'that Greer was present at themeeting at the instigation or direction of any official ofRespondent, or that he reported on the meeting to anysuch official.Accordingly, I find and conclude thatRespondent did not engage in an illegal act of surveillanceby Greer'sappearance at the union meeting.After their speeches to the assembled employees, andduring the course of a question-and-answer period, theunion representatives distributed union authorizationcards to the men.On the reverse side appears thelegend- "This card will be used to secure recognitionand collective bargaining for the purpose of negotiatingwages, hours, and working conditions."Menge testifiedthat he advised the employees in attendance that thesigned authorization cards could be used in alternateways in order to obtain exclusive recognition from theRespondent.AccordingtoMenge, he explained that, de-pending upon the attitude of the Company, he would firstseek recognition on the basis of a card showing and that,ifRespondent was unwilling to deal with the Union, hewould then utilize the Board's processes and seek an elec-tion.Various employees, called to the stand by both theGeneral Counsel and Respondent to testify concerningthe use to which they were advised the signed cardswould be put, gave their versions of Menge's instructions.Bruce Sharp,the most active union adherent,testified onbehalf of the General Counsel that the employees wereinformed by Menge tosignthe cards and return them ifthey were interested in the Union. He then conceded thatthe men were told that the Union "had to have a majorityof them to have an election; that you sign the cards, get amajority of them and then we could have an election tosee if the union come in." Sharp also stated that, duringhis solicitation of employees on behalf of the Union, herepeated the latter statement to more than half of them.12Jimmy Brian, another General Counsel witness, relatedthat he was told that the purpose for signing a card was to"get the majority and get the Union in,"and no mentionwas made of an election. Edwin Keeling reported thatMenge and House advised the employees to read the cardbefore they executed it, an advice which he followed.However, Keeling could not recall any further statementsmade by the union representatives in this regard. WesleyHarper recounted that he signed his card, after reading it,and thatthe sole stated purpose for his doing so was "tosee how many people was for a union at the company, andI thought that they was also to see if they would getenough, if they would bring a vote to see exactly howmany people wanted to be union."Jesse Hays testifiedthat,when he was proffered a card by Bruce Sharp forsignature, Sharp simply said, "Here is a card you need tosign to go union," and Hays signed it. On Respondent'sside, James McAllister testified that he was solicited tosigna card by Sharp and that the latter told McAllisterthat the purpose for this act was "to have a vote on theunion coming into" the plant.CharlesScoggins andJimmy Dennis similarly testified that they returned theirsigned authorization cards to the Union on the solerepresentation that the cards would be utilized to obtaina Board election. While not critical to my resolution of theissue of whether Respondent unlawfully refused to bar-gain with the Union on the salient date, I am persuadedand find that at least some of the employees, i.e., JamesMcAllister,Scoggins,Dennis, and Harper, were in-formed by the union solicitors that their signatures on the11 In this connection,Iwould note that the General Counsel, whileproclaiming that Swilley was a secret agent of Respondent on August 3,nevertheless relies upon Swilley's signed authorization card, procured on'August 12, after his alleged demotion to a rank-and-file employee on Au-gust 8, to supportthe Union'smajority representational claim12 Sharp obtained signed authorization cards from 12 employees. 284DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorization cards were being procured solely to obtaina Board election to determine the Union's majorityrepresentative status.On the day following the Union's organizational meet-ing, namely, on August 4, Sharp testified that he engagedForeman Swilley in a conversation at the plant concern-ing the Union. It is Sharp's testimony that he had beenasked by some employees whether their adherence to theUnion would be helpful or harmful to them. Sharp ap-proached Swilley and put the question to the latter. Ac-cording to Sharp, Swilley grinned and stated, "I don'tknow." About 45 minutes later, Swilley came to Sharp'sworktable and remarked, "I'll tell you one thing, Pat's[Pat Long] fixin' to make it rough on you all. -13 Whenpressed about this remark by Swilley, Sharp concededthat Swilley did not say that Pat Long had so informedhim, and there is nothing in this record which associatesPat Long with any such statement. I therefore find thatSwilley's comment to Sharp was a voluntary opinion ex-pressed by the former in response to a question posed bySharp as to whether unionization of the plant would betolerated by Respondent. The General Counsel reliesupon Swilley's utterance in this regard to support his con-tention that Respondent violated Section 8(a)(1) of theAct by threatening its employees with unspecifiedreprisals if they joined the Union. In light of the uniquerole which Swilley occupied in this litigation, i.e., havingattended the union meeting at the behest of the employeesto inquire into the benefits which could collectively beforthcoming and to determine his eligibility for member-ship in that labor organization, and having joined theUnion approximately a week after his remark to Sharpwhen, as the General Counsel insists, he was a statutoryemployee, I am not convinced that Swilley's observation,even if it be construed as a threat of reprisal, should be at-tributed to and binding upon Respondent. I therefore findand conclude that Respondent did not violate Section8(a)(1) by Swilley's statement to Sharp on August 4.At the rest break on the afternoon of August 5, the em-ployees had fulfilled their production quota of boats.Sharp testified that the men then asked Swilley whetherthey could go home at this point in the day, because it wasRespondent's practice to release the men before quittingtime if their production quota had been reached. Swilleyconveyed this request to Pal Long and, while he wasdoing so, Sharp noticed that Long handed some papers toSwilley. These documents, which Swilley posted on thebulletin board, announced that a layoff would take placeon that date and that all employees who had been hiredafter October 1, 1965, would be separated from Respond-ent's employ because of lack of production orders. It isundisputed that the employees who were selected for ter-13Edwin Keeling testified that he heard Swilley make a similar remark.14 Sharp testified that between two and four employees who were ter-minated had not signed union cards If I correctly understand the layoffnotice, which is G.C. Exh. 16, 22 employees were laid off on August 5, afigure which includes the 15 alleged discriminatees. This would seem toestablish that sevennonunionadherents were caught in the reduction inforce.is Bruce Sharp corroborated Long's testimony in this regard when hetestified that a layoff occurred in the summer of 1965 Swilley testifiedthat, to his knowledge, the largest number of employees who had been laidoff prior to 1966 was five, and these were students. In light of CharlesLong's testimony, based upon the Company's payroll records, whichstands unchallenged by the General Counsel's cross-examination, I findthat Swilley was mistaken in his numerical estimate.isOn directexamination,Swilley testified that, about 2 weeks prior toAugust 5, Pat Long asked Swilley to inform the employees that it might bemination were listed in order of their seniority, and I sofind. It is also uncontroverted that several employeeswho were destined for separation had never joined or sup-ported the Union.14 Finally, it is undenied that the em-ployees had not been forewarned, prior to August 5, thata layoff would occur on this exact date.The General Counsel contends that the Respondentwas discriminatorily motivated in separating the 15 al-leged discriminatees. In support of this contention, he re-lies on the circumstances that the layoff fell hard on theheels of the Union's organizational meeting on August 3;on the circumstance that Respondent had not given anyprior notice to the employees that a layoff was about tooccur on August 5; and, finally, that this was the first oc-casion on which Respondent placed a layoff notice on itsbulletin board to announce a reduction in force. TheGeneral Counsel urges that this combination of circum-stances leads to the unalterable conclusion that Respond-ent selected the 15 individuals named in the complaintbecause it was bent on ridding itself of the union ad-herents. I find that the recorded facts are not prepon-derantly supportive of this contention.CharlesLong, the Company's president, testifiedwithout contradiction that the plant subsists primarily onorders which are received from Montgomery Ward, a na-tional retail chain, and that his business is seasonal in na-ture. It is Long's undisputed testimony that the seasonalslump occurs annually after the first of July and continuesinto August. With the exception of the year 1964, whenthe Company was awarded its first contract by Mont-gomery Ward, a layoff had occurred during the summermonths in each year since the Respondent was organizedin 1960. Thus, Respondent's payroll records show that,during the seasonal slump in the summer of 1965, 14 em-ployeeswere laid off due to lack of work." Long'stestimony is uncontroverted that the slack period in 1966commenced around the middle or end of July because theorders for boats had been fulfilled and the Company hadnot received definite word from Montgomery Ward con-cerning the receipt of a new contract. Because of lack ofsales, as well as the fact that Respondent was in theprocess of installing new dies with which to cut out boatparts more feasibly and economically, it was decided tolay off all those employees who were not needed to pourconcrete and move machinery to the new parts produc-tion facility in line with Respondent's established systemof seniority.According to Charles Long, he and hisbrother, Pat, discussed the prospect of a layoff about 2 or3weeks prior to August 5, and Pat instructed Swilley toinform the men who were junior from the standpoint ofseniority that they should search for other work in orderto cushion their prospective unemployment. 16 On Augustto their advantage to search for other employment because operationswould be curtailed, although Swilley was not told the date on which thelayoff would take place. Swilley testified that he brought this suggestion tothe attention of some of the newer employees because he knew that theywould be caught in any reduction in force On cross-examination by theGeneral Counsel, Swilley was shown an affidavit which he had given to aBoard agent in which he stated that "I had absolutely no knowledge, indi-cation or idea that a layoff was coming prior to seeing the layoff notice. Ithad not been mentioned to me by anyone " At first glance, Swilley's state-ment appears contrary to his spoken testimony However, employeeJames Primm, a witness called on behalf of the General Counsel, testifiedthat, prior to the layoff, Swilley informed him that "If you have anychance to go to work elsewhere, you'd better take it." In light of Primm'stestimony, a fair appraisal of Swilley's statement which was given to theBoard persuades me that Swllley had reference to thedateof layoff ratherthan thefactof a reduction in force, and I so find. ELDO-CRAFT BOAT CO.,INC.2855, a layoff notice was posted on the company bulletinboard indicating that all those employees who were hiredafter October 1, 1965, would be terminated based solelyupon their seniority."' Charles Long further testifiedwithout contradiction that late in August, he receivedword from the home office of Montgomery Ward that thelatter would formally award another contract to Respond-ent in the near future, in consequence of which Longmailed to each employee in layoff status a letter datedSeptember 2 advising him to report for work on Sep-tember 6. According to Long, the formal contract fromWard was received around October 10. While Long ad-mitted that he did not advise the employees prior to Au-gust 5 that a layoff would occur on the latter date, thereis nothing in this record to indicate that such was his prac-tice in effecting layoffs in prior years.To be sure, an employer may not discharge or lay offemployees in order to discourage their membership in oradherence to a labor organization, and when an employertakes such action he runs afoul of the provisions of Sec-tion 8(a)(3) of the Act. But proof that a discriminatorymotive impelled the terminations must be clear and con-vincing. Evidence that an employer effected a reductionin force just 2 days after his employees attended a unionmeeting and signed authorization cards, and that thereduction occurred without affording prior notice thereofto the individuals involved, may be probative and evendispositive of the issue of discrimination, absent counter-vailing evidence. In my opinion, however, Respondenthas adequately advanced such countervailing evidence inthis proceeding. I have found that, ever since the cor-porate inception of Respondent in 1960 with but one ex-ception, Respondent annually experienced a slack seasonduring the months of July and August which necessitateda reduction in force. Based upon uncontrovertedevidence, I have also found that, in the summer of 1965,Respondent severed approximately 14 employees fromits payroll because it had fulfilled its contract with Mont-gomery Ward and other customers and there was noproductive need for their services. In the middle or at theend of July 1966, a similar situation prevailed andRespondent at that time decided to cut back its workforce. I find that, in addition to the fulfillment of its or-ders, Respondent also embarked upon the task of relocat-ing its parts equipment and chose to retain only thosesenior employees who were needed to facilitate the move.Approximately 2 weeks prior to the layoff on August 5,and before the Union entered the picture, I find thatCharles and Pat Long had finally decided upon a layoffand conveyed this information to Swilley with the instruc-tion that the latter advise the employees to seek other em-ployment to cushion their loss of work. Based, upon thecredited testimony of Charles Long and Swilley, as cor-roborated by Primm, I find that Swilley imparted this ad-vice to the newer employees at the plant prior to thelayoff. Respondent thereupon drafted a list of those em-ployees to be laid off based solely on considerations ofseniority and, of the 22 men who were selected forseverance, 7 had not joined or supported the Union.When Montgomery Ward renewed its purchase contractwith Respondent at the end of August, which was formal-ized by a written document some weeks later, Respond-ent recalled the employees in layoff status on September2. In light of the demonstrated economic justification fora layoff in August 1966, the established pattern ofsimilarlayoffs during this month in prior years, the selection ofemployees for severance on the basis of seniority, and theabsence of independent evidence of overt animosity byRespondent toward unionization,"' I am convinced andfind that Respondent laid off the 15 employees whosenames are set forth in the complaint, not because theyjoined the Union, but because their services became un-necessary on August 5 due to arecessionin business. Ac-cordingly, I find and conclude that the General Counselhas failed to sustain the burden of showing, by prepon-derant proof, that Respondent violated Section 8(a)(3)when it separated the 15 individuals from its employ onthat dateOn August 8, Foreman Greer was transferred from theSmackover Manufacturing Company to replace Swilleyas the foreman of Respondent's production department,and Swilley was relegated to the parts department ofSmackover.19 On August 9, the Union, believing that itpossessed a majority of signed authorization cards in theappropriate unit, dispatched a letter to the Respondentdemanding exclusive recognition and bargaining concern-ing wages, hours, and other terms and conditions of em-ployment. This letter was received by the Company onAugust 15. On August 16, the Company responded thatit did not recognize the Union as the bargaining agent ofits employees. In his complaint, the General Counsel al-leged that, at all times since August 4, the Unionrepresented a majority of Respondent's employees in anappropriate unit; that, on August 9, the Union made avalid demand for recognition; and, that on August 16,Respondent, without harboring a good-faith doubt as to17 Charles Long credibly testified that, due to an increase in businessover the years as a result of the Ward contracts, he increased his workcomplement annually to handle the added volume of orders. Con-sequently, during the slack period in 1966, it was necessary to separate agreater number of employees18 I have heretofore found that Respondent did not violate Section8(a)(1) by engaging in acts of surveillance of its employees'union activi-ties, or by threatening them with reprisals for joining or assisting theUnion.In an apparent attempt to shore up his contention that Respondent wasillegallymotivated when it accomplished its reduction in force in 1966, theGeneral Counsel relies upon an episode which Bruce Sharp testimoniallyrelated. According to Sharp, he visited the plant about 2 weeks after thelayoff to speak to some of his friends who were still employed by Respond-ent.While he was conversing with them, Charles Long approached,placed his hand on Sharp's shoulder, and maneuvered the latter towardthe door, stating that Sharp should leave the employees to their workWhen Sharp questioned Long about this action, Long is reported to haveremarked, "I don't want you interfering with these boys at work. I wantyou to go on and leave themalone." Although Sharp testified that Respond-ent had permitted visitors in the plant in the past, there is nothing in therecord to indicate whether such visitations took place during workinghours or whether the need for complete devotion to duty by employees onthose occasions paralleled the situation on this occasion in August 1966.This is indeed a slender reed for the General Counsel to seek to grasp, andIattach no probative significance to this episode in establishing that theRespondent separated the 15 employees for discriminatory reasons.11Considerable evidence was presented by the parties to define Swil-ley's status after August 8, with Respondent contending that Swilleyremained a foreman after that date and the General Counsel urging that hebecame a rank-and-file employee thereafter. I find it unnecessary toresolve this issue for, even assuming that Swilley became an employeeafter August 8 whose authorization card, which he signed at a union meet-ing on August 12, should be counted to determine the Union's majority,I have hereinafter found that the Respondent did not unlawfully refuse tobargain with the Union although the latter might have come into posses-sion of a majority card showing the salient date. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDtheUnion's majority representative status, unlawfullyrefused to recognize the Union.At the hearing, and again in his brief, the GeneralCounsel contended that, on August 5, there were 31 em-ployees in the appropriate unit and, of these, the Unionpossessed 16 valid authorization cards. He further con-tended that, on August 15, the date of Respondent'sreceipt of the Union's demand for recognition, the unitconsisted of 29 employees, of whom 19 had executedvalid cards. He therefore argues that, on August 16, thedate on which Respondent rejected the Union's recogni-tory demand, the latter was in possession of a clearmajority. On the other hand, Respondent asserts that, onAugust 15, only 16 employees were in the appropriateunit and that the Union had only 5 signed cards to supportitsmajority demand in this unit. In arriving at thesefigures, the Respondent takes the position that the 15 al-leged discriminatees should not be included in the unit,and their cards should not be counted, because they hadbeen permanently laid off on August 5. Respondent alsocontends that, even if the Union possessed 19 out of 29cards on the critical demand date, 11 of those cardsshould not be considered because they had been obtainedby Bruce Sharp under the misrepresentation that theywould be utilized solely for the purpose of obtaining aBoard election to determine whether the employeesdesired to be represented by the Union. I deemed it un-necessary to resolve the issues raised by these conflictingcontentions for, in my opinion, the General Counsel hasfailed to establish, assumingarguendo,that the Union didrepresent a majority of the employees on August 16, thatRespondent rejected the Union's demand on that datewithout entertaining a good-faith doubt as the latter'smajority.InJohn P. Serpa, Inc.,20the Board expressed the cau-tion that "Where the General Counsel seeks to establisha violation of Section 8(a)(5) on the basis of a card show-ing, he has the burden of proving not only that a majorityof employees in the appropriate unit signed cardsdesignating the union as bargaining representative, butalso that the employer in bad faith declined to recognizeand bargain with the union. This is usually based onevidence indicating that respondent has completely re-20 155 NLRB 99, 10021 158 NLRB1077, 107922 Even were I to find that the presence of Foremen Swilley and Greerat the Union's meeting on August 3 constituted unlawful surveillancewithin the purview of Section 8(a)(1), and/oi that Swilley's statement toSharp on August 4 that Secretary-Treasurer Pat Long was"fixin'to makeit rough on you all" if the employees went Union was similarly unlawful,Iwould nevertheless adhere to my conclusion that the General Counseljected the collective-bargaining principle or seeks merelyto gain time within which to undermine the union and dis-sipate itsmajority." InAaron Brothers Company ofCalifornia,21the Board expanded on this caution by ex-plaining that "Whether an employer is acting in good orbad faith in questioning the union's majority is a deter-mination which of necessity must be made in-the light ofall the relevant facts of the case, including any unlawfulconduct of the employer, the sequence of events, and thetime lapse between the refusal and the unlawful conduct."The Board also said at p. 1078 that "Absent an affirma-tive showing of bad faith, an employer, presented with amajority card showing and a bargaining request, will notbe held to have violated his bargaining obligation underthe law simply because he refuses to rely upon cards,rather than an election, as the method for determining theunion's majority."I have heretofore found that the Respondent had notengaged in any misconduct contemporaneous with theUnion's organizational campaign or with its demand forrecognition, and the General Counsel has not evidentiallypointed to any statutory transgressions in which theRespondent indulged after its rejection of the Union's de-mand. In my opinion the facts in this proceeding fallsquarely within the mold ofSerpaandAaronand justifythe same legal conclusion as that reached in those cases.Accordingly, I find that the General Counsel has failed tocome forward with evidence which affirmativelyestablishes the existence of bad faith by Respondent'srefusal to bargain with the Union on August 16, and Ifind and conclude that Respondent's denial of recognitionto the Union did not offend the provisions of Section8(a)(5) of the Act.22I shall therefore dismiss the complaint in its entirety.RECOMMENDED ORDERUpon the basis of the findings heretofore made and theconclusions heretofore drawn, and the entire record, andpursuant to Section 10(c) of the National Labor RelationsAct, as amended, it is hereby recommended that the com-plaint herein be, and it hereby is, dismissed in its entirety.uas faded to spell out a bad-faith refusal to bargain on Respondent's partAs the Board noted inHercules Packing Corporation,163 NLRB 264,and reiterated inAaron,"not every act of misconduct necessarily vitiatesa respondent's good faith in questioning a union's majority and requestinga Board election." In my view, these acts, occurring under the peculiarcircumstances chronicled hereinabove, are not of such a nature or gravityto reflect a purpose to evade an obligation to bargain.